Citation Nr: 1035171	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  09-04 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1950 to May 
1952.
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota 
which granted the claim of service connection for PTSD and 
assigned an evaluation of 50 percent effective March 2008.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested by: sleep disturbances, 
flashbacks, depression, exaggerated startle response, 
hypervigilance, feelings of guilt and worthlessness, 
irritability, tension, and intrusive thoughts from the war, with 
a global assessment of functioning (GAF) score of 55, 
representing "moderate" symptoms.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to 
the Veteran in March 2008.  This letter advised the Veteran of 
the information necessary to substantiate his claim and of his 
and VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board concludes that the duty to assist has been satisfied.  
The Board notes that with the exception of the Veteran's DD-214, 
medical examination before Reserve to active service, separation 
examination, and dental records, his service records were 
destroyed in a July 1973 fire that occurred at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  This was 
indicated by the NPRC in response to the August 2006 request for 
the Veteran's service records.  When service treatment records 
are lost or missing, VA has a heightened duty to assist in 
developing the claim, as well as to consider the applicability of 
the benefit of the doubt rule and to explain its decision.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo 
v. Brown, 9 Vet. App. 46, 51 (1996), See also Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Veteran's VA and private treatment records 
are in the file, and the Veteran has not alleged he was treated 
in service for PTSD.  As such, even if the Veteran's remaining 
service treatment records were available, there would be no 
record to add to the claims file of treatment for PTSD while in 
service.  The Veteran has not identified any other outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the present claim.  The Board concludes that the duty to 
assist has been satisfied with respect to obtaining relevant 
evidence on the Veteran's behalf.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded an appropriate medical examination in 
April 2008 for his PTSD claim.  This opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual foundation 
and reasoned basis for the conclusions that were reached.
There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examination is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran is currently assigned a 50 percent disability 
evaluation for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).  Under this diagnostic code, a 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereo-typed speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran does not meet the criteria for an initial evaluation in 
excess of 50 percent for his PTSD.  The April 2008 VA examination 
and April 2008 Vet Center evaluation indicate that the Veteran 
suffered from sleep disturbances, flashbacks, depression, 
exaggerated startle response, hypervigilance, feelings of guilt 
and worthlessness, irritability, tension, and intrusive thoughts 
from the war.  Both the VA examiner and Vet Center counseling 
therapist assessed the Veteran with a GAF score of 55, 
representing "moderate" symptoms.  (See The Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV)).

The Veteran was afforded an initial VA examination in April 2008 
where he was diagnosed with PTSD.  At this examination, as well 
as the April 2008 Vet Center evaluation, the Veteran reported 
that he was easily startled at loud noises because of his 
memories from the Korean War.  The Veteran also reported he had 
flashbacks of the war, as well as feelings of guilt, 
worthlessness, and hypervigilance.  The Veteran also indicated he 
has suffered from sleep disturbances since he returned home.  The 
Veteran had some work dysfunction because he was having problems 
with his hearing loss and tinnitus.  He was trying to get 
benefits for his hearing loss and tinnitus claims and he reported 
that he had to fight so hard to get the benefits that he became 
bitter and emotionally distressed.  The Veteran's wife also 
reported to the VA examiner that he was withdrawn after he came 
back from the war, and he currently suffers from depression and 
general mood changes.  He never discussed his experiences with 
anyone until his April 2008 VA examination and Vet Center 
meetings with a counseling therapist.

The examiner noted that the Veteran was cooperative and pleasant 
during the examination and that his thoughts were organized and 
goal oriented.  The examiner found that the Veteran had never 
been suicidal or homicidal and had never been psychotic.  The 
examiner also found that the Veteran tapped his foot repeatedly, 
and his wife said this was a sign he was anxious.  The examiner 
and the Vet Center counseling therapist noted that the Veteran 
was easily irritated and startled, especially by loud noises such 
as firecrackers.  The Vet Center counseling therapist also noted 
that the Veteran reported having decreased impulse control and 
social interest.

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 50 percent disability rating.  
See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 70 percent 
evaluation or higher.  The Veteran does not overall have the 
symptoms ordinarily associated with a greater or "serious" 
condition, such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships. 

At the April 2008 VA examination the examiner found that the 
Veteran was not suicidal or homicidal and that his speech was 
fluent and organized with no pressure.  During his VA examination 
and April 2008 Vet Center evaluation, it was noted that the 
Veteran was easily irritated.  The Board acknowledges that this 
symptom can be associated with a higher rating.  However, the 
evidence of record does not show that the Veteran suffers from 
periods of violence with his unprovoked irritability, more that 
it is a disturbance in his mood.  This more clearly falls within 
the 50 percent rating.  The Veteran also reported decreased 
impulse control at his April 2008 Vet Center evaluation.  The 
Board also acknowledges that this would normally warrant a higher 
rating, but as this is only one symptom evidenced by a higher 
rating, the Veteran's overall rating is more closely associated 
with a 50 percent evaluation.

Thus, although the Board finds that the Veteran exhibits some 
symptoms associated with a higher evaluation, it concludes that 
the Veteran's overall disability picture continues to most 
closely approximate that contemplated by a 50 percent evaluation.

Also of record is the Veteran's Global Assessment of Functioning 
(GAF) score.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) contemplates that the GAF 
scale will be used to gauge a person's level of functioning at 
the time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the need 
for treatment or care.  The Board notes that while GAF scores are 
probative of the Veteran's level of impairment, they are not to 
be viewed outside the context of the entire record.  Therefore, 
they will not be relied upon as the sole basis for an increased 
disability rating.

At the April 2008 VA examination and April 2008 Vet Center 
evaluation the Veteran was assigned a GAF score of 55.  GAF 
scores ranging between 51 and 60 indicate some moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Given the Veteran's symptoms of sleep disturbances, 
flashbacks, depression, exaggerated startle response, 
hypervigilance, feelings of guilt and worthlessness, 
irritability, tension, and intrusive thoughts from the war, both 
the VA examiner and the Vet Center evaluator found a GAF score of 
55 was in line with his symptoms.  As such, in viewing the 
evidence of record in its entirety, the Board finds that the 
Veteran's overall disability picture continues to most closely 
approximate that contemplated by a 50 percent evaluation.

The Vet Center report of December 2008 gave the Veteran a GAF 
score of 55, but also requested the Veteran be compensated at a 
rating of 70 percent or higher.  The Veteran references the 
December 2008 Vet Center report, as well as the April 2008 VA 
examination in his April 2009 statement.  The Veteran contends he 
should be given an evaluation of 70 percent because his symptoms 
most closely match those at the 70 percent level.  The Veteran 
also contends the VA examination was not as thorough as the Vet 
Center evaluation.  

The Board has reviewed both the April 2008 VA examination as well 
as the December 2008 Vet Center report.  The April 2008 VA 
examiner reviewed the entire claims file and discussed with the 
Veteran areas including: his family and educational history, his 
in-service experiences, his medical history, and his post-
deployment experiences, including what symptoms he had related to 
the war.  The examiner also conducted a mental status evaluation.  
Furthermore, the VA examiner met with the Veteran's wife to 
discuss the Veteran's symptoms and post-deployment experiences.  
In sum, there is no indication that the VA examination report is 
inadequate. 

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (it is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to a 
medical opinion).

The Board finds that the content of both reports, prepared by the 
VA examiner in April 2008 and by the Vet Center in December 2008, 
are largely similar.  Both the Vet Center counseling therapist 
and VA examiner reported the same background and symptoms and 
diagnosed the Veteran with the same GAF score of 55.  Although 
the Vet Center counselor made a pronouncement regarding what she 
thought was the most appropriate rating for the Veteran's PTSD, 
the assignment of a rating is an adjudicative determination to be 
decided by the Board, not a healthcare professional.  Ultimately, 
the assignment of a rating is made following a review of all 
pertinent evidence to include examination reports, treatment 
records, and hearing testimony, among other things.  As noted 
above, the Board finds that the Veteran's symptoms, and GAF score 
of 55, do not warrant an evaluation higher than 50 percent.
The Board acknowledges the Veteran's contentions that his PTSD 
warrants an evaluation greater than 50 percent.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of the 
Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.130 with respect to determining the 
severity of his service-connected PTSD.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).

Overall, the Board concludes that the evidence discussed above 
supports no more than a 50 percent rating.  The Board 
acknowledges that the evidence of record demonstrates that the 
Veteran has some serious symptoms such as decreased impulse 
control and unprovoked irritability, but his overall disability 
picture does not warrant a higher rating in excess of 50 percent.  
In reaching its decision, the Board considered the benefit-of-
the-doubt rule.  However, the preponderance of the evidence is 
against an evaluation higher than 50 percent, and therefore, does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities on 
appeal with the established criteria found in the rating schedule 
for these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent, or any, hospitalizations for his PTSD.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to his PTSD.

The Veteran contends he has sleep disturbances, flashbacks, 
depression, exaggerated startle response, hypervigilance, 
feelings of guilt and worthlessness, irritability, tension, and 
intrusive thoughts from the war.  As noted above, however, this 
described amount of functional limitation is already contemplated 
in the ratings currently assigned.  There is no evidence in the 
medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 50 percent for 
PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


